Citation Nr: 0631067	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  05-31 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from October 1966 to October 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied service connection for 
bilateral hearing loss and tinnitus.

In June 2006, a hearing was held by videoconference before 
the undersigned.  A transcript of the hearing is in the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming that he has hearing loss and tinnitus 
as a result of acoustic trauma in service.  During his June 
2006 hearing, he testified that he had been told by a VA ENT 
physician that his hearing loss was related to service.  He 
added that he had been referred to the ENT by the physician 
who conducted his VA audiology examination.  That report, 
dated in May 2005, recommended a medical follow-up with an 
ENT.  This record is not in the claims file.  

Additionally, the applicable regulations provide that the 
Veterans Law Judge who conducted any hearing shall 
participate in the final decision.  In this case, the 
undersigned Judge is retiring and will not participate in the 
final decision.  The veteran should be contacted and asked if 
he is satisfied with the hearing held in June 2006, or if he 
would like another hearing. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask if he 
would like another hearing before a 
Veterans Law Judge, or if he is satisfied 
with his June 2006 hearing.

2.  Obtain all records of treatment for 
the veteran at the Denver, Colorado, VA 
Medical Center (VAMC) dating from February 
2005 to the present, to include any report 
of ENT evaluation.

3.  Readjudicate the issues on appeal.  If 
the decision results in less than a full 
grant of the benefits sought on appeal, 
prepare a Supplemental Statement of the 
Case and return this case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



